EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Josh J. Pranckun on 2/3/2022.
The application has been amended as follows:

1.	(Currently Amended) A system for performing a fusion procedure on a sacroiliac joint defined between a sacrum and an ilium, the system comprising:
a working cannula comprising a proximal end, a distal end, a tubular body extending between the proximal and distal ends, a cannula passageway defined within the tubular body and having a cannula axis extending there through, a pair of prongs coupled to the tubular body and extending distally there from, an anchor arm engagement structure coupled to the tubular body, and a pin guide coupled to the tubular body and defining a pin passageway having a guidance axis there through that is generally parallel with the cannula axis; and
an implant arm configured to engage a joint implant and to pass the joint implant through the cannula passageway of the working cannula.
2.	(Original) The system of claim 1, wherein the pair of prongs lie in a plane that intersects the cannula axis.
3.	(Original) The system of claim 1, wherein the pair of prongs lie in a plane that intersects the guidance axis.
4.	(Original) The system of claim 1, wherein the pair of prongs lie in a plane that intersects the cannula axis and the guidance axis.

6.	(Original) The system of claim 1, further comprising an anchor arm including a cannula engagement structure configured to couple to the anchor arm engagement structure of the working cannula, the anchor arm further comprising an anchor block engagement structure, and an elongate member coupled to the anchor block engagement structure and the cannula engagement structure.   
7.	(Original) The system of claim 6, further comprising an anchor block including an anchor arm engagement structure configured to couple to the anchor block engagement structure of the anchor arm, the anchor block comprising a plurality of guide holes extending through the anchor block and configured to guide a pin along a trajectory.
8.	(Original) The system of claim 7, wherein the anchor block further comprises at least one guide slot having an elongated opening extending there through, the at least one guide slot configured to guide a tool along a plurality of trajectories that are limited to those generally within a plane defined by the elongated opening. 
9.	(Original) The system of claim 8, wherein the tool comprises a pin.  
10.	(Original) The system of claim 1, further comprising a standoff comprising a tubular body configured to be positioned within the passageway of the working cannula at the proximal end.
11.	(Original) The system of claim 10, wherein the standoff further comprises an inner surface including a pair of protrusions extending inward from opposite sides of the inner surface, wherein, when the standoff is positioned within the passageway of the working cannula the pair of protrusions of the standoff and working cannula, respectively, are collinear with each other. 
12.	(Currently Amended) The system of claim 1, wherein the [[an]] implant arm comprises an implant retainer and an arm member, the implant retainer comprising a shaft having a threaded end configured to couple to [[a]] the joint implant, the arm member comprising a passageway for receiving the shaft of the implant retainer therein.
1, further comprising the joint implant.  
14.	(Original) The system of claim 13, wherein the joint implant comprises an implant body including at least one planar member extending a length between a proximal end and a distal end, and an opening extending through the implant body.
15.	(Original) The system of claim 14, wherein the implant body defines X-shaped cross-section.
16.	(Currently Amended) The system of claim 14, wherein the joint implant further comprises a flange coupled to the implant body, the flange being generally perpendicular to the implant body, the at least one planar member comprising a first planar member, the opening extending through the first planar member.  
17.	(Original) The system of claim 1, wherein the inner surface of the tubular body of the working cannula is keyed to a cross-sectional shape of a joint implant to permit passage of the joint implant therethrough.
18.	(Original) The system of claim 17, further comprising the joint implant. 
19.	(Original) The system of claim 1, wherein the tubular body comprises an inner surface that defines the cannula passageway, the inner surface defining a non-circular perimeter.
20.	(Currently Amended) The system of claim 1, further comprising: 
	an anchor arm including a cannula engagement structure configured to couple to the anchor arm engagement structure of the working cannula, the anchor arm further comprising an anchor block engagement structure, and an elongate member coupled to the anchor block engagement structure and the cannula engagement structure; 
	an anchor block including an anchor arm engagement structure configured to couple to the anchor block engagement structure of the anchor arm, the anchor block comprising a plurality of guide holes extending through the anchor block and configured to guide a pin along a trajectory; and 

21. 	(New) The system of claim 1, wherein the implant retainer comprises a pair of prongs configured to engage the joint implant.
22. 	(New) The system of claim 1, further comprising a guidance pin configured to be received in the pin passageway and aligned with the guidance axis.
23. 	(New) The system of claim 22, wherein the guidance pin is a Schanz screw.
24. 	(New) The system of claim 1, wherein the pin guide includes a pair of cylindrical eyelets or rings.
25. 	(New) The system of claim 1, wherein the pin guide has a fixed configuration such that a trajectory of a guide pin positioned therethrough is not adjustable.
26. 	(New) The system of claim 1, wherein the pin guide has an adjustable configuration such that a trajectory of a guide pin positioned therethrough is adjustable in at least one plane.
27. 	(New) The system of claim 26, wherein the adjustable configuration includes at least one of:
i) a pivot mechanism including a reversibly lockable swivel configured to swivel relative to the tubular body in order to allow the guide pin to be angled either lateral or medial to the cannula axis; and
ii) a translation mechanism including a reversibly lockable track interface configured to translate relative to the tubular body in order to allow the guide pin to be positioned either lateral or medial to the cannula axis.
28. 	(New) The system of claim 1, wherein the anchor arm engagement structure comprises a pair of engagement structures coupled to the tubular body.

30. 	(New) The system of claim 1, wherein the anchor arm engagement structure includes either a female or male T-shape engagement structure or a female or male dovetail shaped engagement structure.
31. 	(New) The system of claim 1, wherein the working cannula includes an angled opening at the distal end.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Michelson (US 2003/0130662) discloses an apparatus involving a surgical tool comprising a body (e.g. 290) and prong-like extensions (e.g. 299) but fails to disclose at least sacroiliac and pin guide aspects as claimed. There would have been no obvious reason(s) to modify the Michelson apparatus to satisfy at least these and/or each of Applicants' claimed limitations, as such modifications would likely have rendered the Michelson apparatus incapable of continuing to behave in the particular manner set forth within the Michelson reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. In another exemplary prior art reference, Lowry et al. (US 2009/0088604) discloses an apparatus involving a surgical tool (e.g. 100) and a pin guide-like structure (e.g. 106) but fails to disclose at least prongs and sacroiliac aspects as claimed. There would have been no obvious reason(s) to modify the Lowry et al. apparatus to satisfy at least these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Lowry et al. apparatus incapable of continuing to behave in the particular manner set forth within the Lowry et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775